DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/18/2022 has been entered. Applicant has amended claims 1, 4, 11, 21, and 22. Regarding claim 18, the claim status identifier is incorrect, as claim 18 does not contain any amendments. Claims 3 and 13 remain canceled. No new claims have been added. Claims 1, 2, 4-12, and 14-22 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/18/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1, 2, 4-10, and 12 and the 35 U.S.C. 102(a)(1) rejection of claim 11, 14-17, and 22 has been withdrawn. 
Applicant's arguments filed 05/18/2022, with respect to claim 18, have been fully considered but they are not persuasive. 
Claim 18 is not currently amended and has a conflicting claim status identifier. Applicant further argues that the arguments regarding claim 1 also apply to claim 18. However, claim 18 does not contain any of the amended limitations seen in amended claim 1, such as: 
	an angulation lever lock apparatus removably attachable to an endoscope handle; 
	a frame including a pair of elongated slots forming the lateral sides of the frame and defining a locking axis; 
	a support mechanism attached to the frame and configured to removably receive the endoscope handle adjacent to an angulation lever on an external portion of the endoscope handle, as recited by the applicant. Claim 18 recites “an apparatus”, “a frame including a pair of spaced apart slots”, and “a support mechanism attached to the frame and configured to removably support an endoscope handle having an angulation lever”. Bowe et al. teaches an apparatus including a frame, as seen in examiner’s annotated Fig. 4 (see current 103 rejection below).  The pair of spaced apart slots on the frame (54 and 70) can also be seen in Fig. 4. Examiner’s annotated Fig. 5 shows the support mechanism that is configured to support an endoscope handle (10) having an angulation lever (88). Konstorum is used to teach a removable support mechanism (see more details in current 103 rejection below). Therefore, Bowe et al., in combination with Konstorum, does teach the limitations seen in claim 18.
Claim Objections
Claims 1, 5, 11, 14, and 21 are objected to because of the following informalities: 
Claim 1 recites “end portions slidably engaged slidably received”. The examiner believes “end portions slidably engaged and slidably received” may be the correct words to use here.
Claim 5 recites “returning to a neutral position”. The examiner believes “returning to the neutral position” are the correct words to use here.
Claim 11 recites “an endoscope handle adjacent the angulation lever”. The examiner believes “endoscope handle adjacent to the angulation lever” are the correct words to use here.
Claim 11 recites “a locking mechanism is configured to hold”. The examiner believes “a locking mechanism configured to hold” are the correct words to use here.
Claim 14 recites “returning to a neutral position”. The examiner believes “returning to the neutral position” are the correct words to use here.
Claim 21 recites “the bar”. The examiner believes “the bar member” are the correct words to use here.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(Yee)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Support mechanism”, in claims 1, 2, 11, 12, 18, and 19
 “Engagement member”, in claims 4, 5, 7, 9-11, 14, 16, 18, and 20
 “Locking mechanism”, in claims 4, 9-11, and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below described in the Applicant’s specification as performing the claimed function, and equivalents thereof.
“the support mechanism 24 may include two support members 42, such as curved bars. It will be appreciated that the support mechanism 24 may include any number of support members 42 as desired for a particular application” [0028]
 “in some embodiments the engagement member 30A may include a bar member 33A that is configured to prevent any travel of the angulation lever 16 - in addition to preventing the angulation lever 16 from returning to a neutral position” [0031]
 “the locking mechanism 32 may include a knob 37 that is tightenable against one of the frame members 34 and a stop member 38” [0026]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lateral sides" in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-10, and 21 are similarly rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18- 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0165484 to Bowe et al. (hereinafter "Bowe") in view of U.S. Publication No. 2010/0312055 to Konstorum.
Regarding claim 18, Bowe discloses in Fig. 4 an apparatus comprising: 
	a frame (See Examiner’s annotated Fig. 4)  including a pair of spaced apart slots (Fig. 4 - slots 54 and 70); 
	a support mechanism attached to the frame (see examiner’s annotated Fig. 5)and configured to support an endoscope handle (Fig. 4 - handle 10) having an angulation lever (Fig. 4 - knob connecting bar 88); and 
	an angulation lever engagement mechanism  (Fig. 4 - controller 22) configured to prevent travel of the angulation lever of the endoscope handle(Fig. 4 - shaft portions 94, 96 and steering disk 76; see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]), the angulation lever engagement mechanism including: 
		an engagement member configured to be slidably received within the slots ((Fig. 6A- shaft 102; see [0031] - the shaft portion 94 of the knob disk hub 84 mates … to the shaft portion 96 of the knob disk shaft 86, thus forming a single shaft 102)); and configured to receive therein the angulation lever of the endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 4; see [0041]- the deflection of the distal-end region 24 of the catheter shaft 14 and locking the steering controller 22 in the selected position can be accomplished); and 
		a locking mechanism configured to lock the engagement member in place within the slots (Fig. 4 – knob 32; [0032]- a center hole 108 on the steering disk 76 is keyed to the shaft portion 102 of the knob 32 so that turning the knob causes the steering disk to rotate; see[0036]- the teeth 132 on the steering disk 76 can be disengaged (FIG. 6b) from the teeth 134 in the steering disk housing 50 by pushing the knob), wherein the locking mechanism is integrated with the engagement member (Fig. 4 and Fig. 5).

    PNG
    media_image1.png
    246
    558
    media_image1.png
    Greyscale

Bowe does not expressly teach a support mechanism attached to the frame and configured to removably support an endoscope handle.
However, Konstorum teaches of an analogous endoscopic apparatus including a support mechanism attached to the frame and configured to removably support an endoscope handle (Fig. 10- screws 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Bowe to utilize a support mechanism attached to the frame and configured to removably support an endoscope handle, as taught by Konstorum. It would have been advantageous to make the combination in order to connect the lever assembly to the handle ([0044] of Konstorum).
The modified device of Bowe in view of Konstorum will hereinafter be referred to as modified Bowe.
Regarding claim 19, modified Bowe discloses the claimed invention as discussed above concerning Claim 1, and Bowe further discloses wherein the support mechanism includes at least two support members (see examiner’s annotated Fig. 5).

    PNG
    media_image2.png
    246
    385
    media_image2.png
    Greyscale

Regarding claim 20, modified Bowe discloses the claimed invention as discussed above concerning Claim 18, and Bowe further discloses wherein the engagement member includes a bar member (Fig. 6a- shaft 102) that defines therein a notch that is configured to receive therein the angulation lever of the endoscope handle (see Examiner’s annotated Fig. 4).


    PNG
    media_image3.png
    449
    525
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 1, 2, 4-10, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-12, 14-17, and 22 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The subject matter of independent claims 1 and 11 in the amendment submitted on 05/8/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 11, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of an angulation lever lock apparatus removably attachable to an endoscope handle, a frame including a pair of elongated slots forming the lateral sides of the frame and defining a locking axis; an angulation lever engagement mechanism including a central section extending between the pair of elongated slots and end portions slidably engaged slidably received within respective ones of the pair of elongated slots, the angulation level engagement mechanism lockable in a position along the lock axis, as recited in claim 1; An angulation lever lock apparatus removably attachable to an endoscope handle, wherein the elongated slot includes a first end and a second end that defines allowable locking positions for an angulation lever portion of the endoscope handle; a support mechanism attached to the frame and configured to couple around an endoscope handle, as recited in claim 11, in combination with the other elements recited in the independent claims.
	The closest relevant art is: U.S. Publication No. 2002/0165484 to Bowe et al. which discloses an angulation lever lock apparatus, the apparatus comprising: a frame (knob 32) including a pair of elongated slots (slots 54 and 70), a support mechanism attached to the frame (radial protrusions 104,106), an angulation lever (knob connecting bar 88), angulation lever engagement mechanism (controller 22) slidably received within respective ones of the pair of elongated slots (Fig. 4), to prevent the angulation lever of the endoscope handle from returning to a neutral position (see [0011] - In the locked position, at least one of the steering controller protrusions and recesses is engaged with at least one of the shell housing protrusions or recesses. In the free position, the steering controller protrusions and recesses are disengaged from the shell housing protrusions and recesses and the steering controller is manipulable to adjust tension to the least one steering tendon; see[0036]-[0041]), but Bowe et al. does not teach the features discussed above as recited in the independent claims.
	Konstrorum discloses an apparatus comprising: a frame (arm 82), a support mechanism attached to the frame and configured to removably support an endoscope handle (screws 72), an angulation lever engagement mechanism (lever 70) to prevent the angulation lever of the endoscope handle from returning to a neutral position ([0040]- When the lever member 76 is biased upward by the spring (s) 80, this biases the pin 94 into a brake or lock position with the pad 76 to prevent rotation of the lever member 76 and, thus, prevent rotation of the deflection control wire pulley), does Konstorum does not teach the features discussed above as recited in the independent claims.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claims 1 and 11, and therefore the claimed invention was not obvious before the effective filing date. Any combination of the prior art of record, made to meet the current limitations of the removably attachable angulation lever lock apparatus would only be done so with impermissible hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795